UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

GILBERT E. SLOOP,
Plaintiff-Appellant,

v.                                                                    No. 98-2440

ABTCO, INCORPORATED,
Defendant-Appellee.

Appeal from the United States District Court
for the Western District of North Carolina, at Statesville.
Richard L. Voorhees, Chief District Judge.
(CA-96-83-5-V)

Submitted: February 9, 1999

Decided: May 6, 1999

Before NIEMEYER, LUTTIG, and MICHAEL, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Robert M. Elliot, ELLIOT, PISHKO, GELBIN & MORGAN, P.A.,
Winston-Salem, North Carolina, for Appellant. Steven J. Fishman,
Thomas A. Pinch, THE FISHMAN GROUP, Bloomfield Hills, Mich-
igan, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
OPINION

PER CURIAM:

Gilbert Sloop appeals from the district court's grant of summary
judgment in favor of his former employer, ABTCO. The district court
found that Sloop's absence from work during his involuntary civil
commitment for detoxification was due to his use of alcohol and not
covered by the Family Medical Leave Act ("FMLA"), 29 U.S.C.A.
§§ 2601-2654 (West 1999). It thus concluded that ABTCO's termina-
tion of Sloop's employment did not violate the FMLA. Finding no
error, we affirm.

This Court reviews a grant of summary judgment de novo. See
United States v. Kanasco, Ltd., 123 F.3d 209, 210 (4th Cir. 1997).
The moving party must demonstrate the absence of a genuine issue
of material fact and that it is entitled to judgment as a matter of law.
See Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986). The facts
are considered in the light most favorable to the non-moving party.
See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986).

The uncontroverted evidence before the district court established
that Sloop had been an alcoholic since his teenage years. He was able
to avoid alcohol during his first twenty-two years of working at the
plant that ABTCO now owns. When ABTCO bought the plant, how-
ever, Sloop was demoted and shortly thereafter succumbed to his
desire to have a drink. Within three weeks, he was given three weeks
of paid leave by ABTCO for in-patient substance abuse treatment.

Following this residential treatment, Sloop returned to work.
Thereafter, Sloop relapsed on different occasions over the next eigh-
teen months and entered New River Area Detoxification Center six
times, causing him to miss sixteen days from work. Sloop readily
admitted the cause for his absences to his supervisor, Alfred Wag-
oner, and ABTCO's Human Resources manager, Will Swift. In June
of 1993 and January of 1994, following two periods of absence due
to detoxification, Sloop was warned that his absences due to his
relapses were unacceptable and that any recurrence of this problem
would result in termination. After returning to work following the

                     2
January 1994 detox, Sloop claimed that he sought and ABTCO
denied leave to undergo residential treatment.1

In July 1994, Sloop began drinking alcohol again. On July 4, 1994,
after he became abusive towards his wife, she called the police and
had him involuntarily committed to the detox center. Drs. Bundy and
Belford certified to the District Court of Wilkes County that involun-
tary commitment was necessary. Sloop's wife called Wagoner and
Swift to relate that Sloop would not be at work for several weeks and
that he would be undergoing residential substance abuse treatment.
Sloop's wife asked Swift if Sloop could use his leave and reminded
Swift that Sloop had accrued two weeks of vacation leave. According
to Sloop's wife, Swift stated that he would have to discuss the matter
with company officials.

On July 7, 1994, Swift called Sloop's wife and told her that Sloop
was terminated effective July 5, 1994 for being absent due to his
excessive drinking. Sloop was in the detox center until July 12, when
the state court judge committed Sloop to a residential treatment facil-
ity.

Sloop brought this action against ABTCO alleging that he was dis-
charged in violation of the FMLA. Both parties conceded that Sloop
was an employee covered by the FMLA, see 29 U.S.C.A. §
2611(2)(A), and that ABTCO, an employer of more than fifty per-
sons, was covered by the Act, see 29 U.S.C.A. § 2611(4). However,
ABTCO argued that Sloop's absence was due to his use of alcohol
and therefore not covered by the FMLA. Both ABTCO and Sloop
moved for summary judgment.

The district court, adopting the magistrate judge's recommendation
made pursuant to 28 U.S.C.A. § 636(b)(1)(B) (West Supp. 1998),
granted ABTCO's motion for summary judgment. The district court
found that Sloop was "treated" (for purposes of the FMLA) at the
detox center because his condition was evaluated by two physicians
who determined that he was dangerous to himself and others and
should be involuntarily committed. See 29 C.F.R. § 825.114
_________________________________________________________________
1 ABTCO denies this claim. Resolution of this issue is not necessary as
Sloop does not assert a claim for this incident.

                    3
(a)(2)(i)(A), 29 C.F.R. § 825.114(b). However, the court found that
Sloop's absence from work was due to his use or consumption of
alcohol during the July 4, 1994, weekend, not due to the court-ordered
residential treatment ordered seven days later. 2 Thus, his absence,
though later culminating in residential treatment, was not covered due
to a regulation promulgated pursuant to the FMLA. See 29 C.F.R.
§ 825.114(d).3

On appeal, Sloop claims that, because the district court found that
he was suffering from a serious medical condition requiring continu-
ing treatment, he was entitled to coverage under the express provi-
sions of the regulation. However, the evidence supports the district
court's finding that Sloop was unable to work due to his drinking.
Sloop was due at work on July 5, 1994 at 7:00 a.m. The medical
records provided by the detox center reflect that his blood alcohol was
.05 on July 5. Sloop was not admitted to the detox center until after
2:00 p.m. on July 5, 1994. Thus, the district court properly found that
Sloop was not able to attend work on July 5, 1994, not because of his
treatment, but because of his heavy consumption of alcohol.4
_________________________________________________________________
2 The district court also opined that Sloop arguably did not provide
proper notice or demonstrate that more favorable treatment was granted
employees not exercising FMLA rights. Because we find that summary
judgment was properly granted on the basis that Sloop's leave was due
to his use of alcohol, rather than his treatment, we express no opinion on
the viability of these grounds.
3 29 C.F.R. § 825.114(d) provides that "[s]ubstance abuse may be a
serious health condition if the conditions of this section [enumerating
what is a `serious health condition'] are met. However, FMLA leave may
only be taken for treatment for substance abuse by a health care provider
or by a provider of health care services on referral by a health care pro-
vider. On the other hand, absence because of the employee's use of the
substance, rather than for treatment, does not qualify for FMLA leave."
(emphasis added).
4 On appeal, Sloop argues that because the effective date of his termi-
nation was July 6, that July 5 is irrelevant. Though his superiors did not
make a decision until July 7, 1994, and then arbitrarily chose July 6 for
the effective date, Swift's uncontroverted testimony establishes that
Sloop was fired for disregarding the previous warnings to not miss work
due to binge drinking. The unexcused absence began on July 5, and

                    4
Sloop also claims that the district court's interpretation of 29
C.F.R. § 825.114(d) conflicts with the provisions of the FMLA guar-
anteeing unpaid leave for treatment of this serious health condition.
See 29 U.S.C.A. § 2612(a). We disagree.

The FMLA does not explicitly state whether alcoholism is a health
condition even covered by the statute. Instead, when the FMLA was
passed, Congress delegated to the Department of Labor the responsi-
bility of defining FMLA's broad terms. See 29 U.S.C.A. § 2654.
Thus, when interpreting the FMLA, we give controlling weight to
regulations that speak to issues on which the statute is silent unless
such regulations are arbitrary, capricious, or manifestly contrary to
the statute. See Chevron, U.S.A., Inc. v. Natural Resources Defense
Council, Inc., 467 U.S. 837, 843-44 (1984).

Other than Sloop's bare allegation that the exclusion of treatment
necessitated by the use of alcohol from the coverage of the FMLA is
contrary to the intent of Congress, Sloop fails to demonstrate why
controlling weight should not be accorded 29 C.F.R.§ 825.114(d).
There is no evidence that Congress intended the FMLA to cover med-
ical leave precipitated by substance abuse without regard for the per-
sonal responsibility of the employee. To the contrary, Congress
intended that the FMLA be "`based on the same principle[s] as . . .
other labor laws that establish minimum standards for employment.'"
Manuel v. Westlake Polymers Corp., 66 F.3d 758, 763 (5th Cir. 1995)
(quoting a Senate report). Viewing alcoholism in the context of labor
laws such as the Americans with Disabilities Act and the Rehabilita-
tion Act, this Court has recognized that while alcoholic employees in
an at-will employment context are protected from adverse employ-
ment actions based upon their medical condition, the misconduct aris-
ing from their use of alcohol has never been protected. See Little v.
Federal Bureau of Investigation, 1 F.3d 255, 259 (4th Cir. 1993)
(Rehabilitation Act). Finding that this regulation, as correctly inter-
_________________________________________________________________

hence is relevant for determining whether Sloop was entitled to leave
starting the first day he was unable to report. Sloop's argument that his
July 5 absence was excused by Wagoner is unavailing. Swift's warning
letters and his deposition testimony make clear that Swift had the greater
decision-making ability under the leave policy.

                    5
preted by the district court, is a permissible construction of the
FMLA, we give it controlling weight.

Accordingly, we affirm the district court's grant of summary judg-
ment to ABTCO and its denial of Sloop's motion for summary judg-
ment. We dispense with oral argument because the facts and legal
contentions are adequately presented in the materials before the court
and argument would not aid the decisional process.

AFFIRMED

                     6